*45
ORDER

PER CURIAM.
Shawn Thomas (Defendant) appeals from the judgment upon his convictions by a jury for one count of statutory rape in the first degree, in violation of Section 566.030. RSMo 2000;1 one count of endangering the welfare of a child in the first degree, in violation of Section 568.045; one count of incest, in violation of Section 568.020; and one count of assault in the third degree, in violation of Section 565.070. The State nolle prose-quied the incest conviction. The trial court sentenced Defendant to concurrent life, fifteen-year, and thirty-day terms, respectively, on the remaining counts. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.